90 S.E.2d 321 (1955)
243 N.C. 174
STATE
v.
Alfred BARNES.
No. 437.
Supreme Court of North Carolina.
November 23, 1955.
Joe M. Cox, Laurinburg, for defendant-appellant.
Atty. Gen. Wm. Rodman, Jr., and Asst. Atty. Gen. Harry McGalliard for the State.
PER CURIAM.
This case is essentially a controversy as to the facts. The jury, having heard the sharply conflicting testimony, resolved the issue against the defendant. His assignments of error fail to point out prejudicial error in the trial which would justify a new trial. The charge of the court as to the duty of the jury to make a diligent effort to arrive at a verdict was well within the bounds of the decisions of this Court. State v. Pugh, 183 N.C. 800, 111 S.E. 849; State v. Brodie, 190 N.C. 554, 130 S.E. 205; State v. Lefevers, 216 N.C. 494, 5 S.E.2d 552. The spontaneous statement of one of the jurors when the jury returned to the courtroom that the jury stood ten for conviction and two for acquittal was innocuous. In the trial below we find
No error.